  Case 1:20-cv-00768-JTN-PJG ECF No. 20 filed 09/23/20 PageID.86 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ROBERT DAVIS,

        Plaintiff,
                                                                   Case No. 1:20-cv-768
 v.
                                                                   HON. JANET T. NEFF
 JOCELYN BENSON and
 MARIO MORROW,

        Defendants.
 ____________________________/


                                           ORDER

       This matter is before the Court on Defendants’ Pre-Motion Conference Requests seeking

to file motions to dismiss (ECF Nos. 9 & 14). Plaintiff has filed Responses to the requests (ECF

Nos. 17, corrected by 18, & 19). The Court having reviewed these filings:

       IT IS HEREBY ORDERED that Plaintiff shall, not later than October 7, 2020, file a

second amended complaint.

       IT IS FURTHER ORDERED that Defendants shall, not later than October 21, 2020, file

their answers and/or any renewed pre-motion conference requests.

       IT IS FURTHER ORDERED that the Pre-Motion Conference Requests (ECF Nos. 9 &

14) are DISMISSED as moot.



Dated: September 23, 2020                                    /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
